UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6334


BRANDON MICHAEL PICKENS,

                Petitioner - Appellant,

          v.

BRAD PERRITT,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:13-cv-00277-FDW)


Submitted:   May 29, 2014                 Decided:   June 10, 2014


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Michael Pickens, Appellant Pro Se.      Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brandon Michael Pickens seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition

for a writ of habeas corpus.     We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on December 19, 2013.    Pickens subsequently filed his notice of

appeal on February 18, 2014. *   Because Pickens failed to file a

timely notice of appeal and the district court denied Pickens’

motion for an extension of the appeal period, finding that he

did not demonstrate good cause or excusable neglect as required

by Rule 4(a)(5), we dismiss the appeal.     Further, we deny leave

to proceed in forma pauperis and deny Pickens’ motion for a

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                 2
certificate of appealability.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                       DISMISSED




                                3